CONNOR, Justice,
dissenting.
I do not agree that the superior court erred in permanently enjoining the arbitration proceedings. The majority finds the following passage in General Atomic Co. v. Felter (II), 436 U.S. 493, 98 S.Ct. 1939, 56 L.Ed.2d 480 (1978), dispositive:
"[Thhe Santa Fe court is without power under the United States Constitution to interfere with efforts by GAC to obtain arbitration in federal forums on the ground that GAC is not entitled to arbitration or for any other reason whatsoever. GAC, as we previously held, has an absolute right to present its claims to federal forums."
Id. at 497, 98 S.Ct. at 1941, 56 L.Ed.2d at 484. Here, the News is in no way prevented from seeking an order to arbitrate in a federal forum.
On April 3, 1979, the parties agreed to arbitrate. When problems developed with that agreement, the Times filed a motion to stay arbitration in the federal district court and later in the superior court.1 Unlike the stay issued by the New Mexico state court, the stay issued by the Alaska superior court enjoins only the arbitration, not proceedings in any federal district court or forum. The federal proceedings related to this controversy are awaiting a decision regarding whether the federal courts have jurisdiction to issue a stay of arbitration. The Alaska superior court did not enjoin those proceedings. The proposed arbitration was not from an order of any federal court, nor did the parties file a demand for arbitration under the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (1976). Thus the arbitration was not in a federal forum.
The superior court, in entering findings of fact and conclusions of law on whether the News had waived its right to arbitrate and whether the right was found in the agreements between the two newspapers, did not run afoul of the prohibitions in General Atomic II. The Supreme Court explained that the previous decision in General Atomic Co. v. Felter (I), 434 U.S. 12, 98 S.Ct. 76, 54 L.Ed.2d 199 (1977), "did not preclude the [state] court from making findings concerning whether GAC had waived any right to arbitrate or whether such a right was contained in the relevant agreements." General Atomic II, 436 U.S. at 497, 98 S.Ct. 1941, 56 L.Ed.2d at 484. The Court stated that based on such findings the state court could decline to stay its own trial proceedings. However, the state court was not limited to declining to stay its own proceedings. The paramount prohibition by the Supreme Court was that whatever orders the state court decided to issue, no order or decision could interfere with proceedings in federal forums. The superi- *506or court in issuing the stay merely acted upon its findings of fact and conclusions of law. Since there was no arbitration in front of or ordered by a federal forum, the stay did not interfere with the News' presentation of its claims in a federal forum. Thus, I do not view the superior court's stay as granted in the absence of proper jurisdiction.

. The pendency of a federal proceeding, still in the stages of determining whether the federal court had jurisdiction, "is no bar to prosecution of the same cause before a court of the other sovereign. Both actions may proceed as if the other did not exist." Arnold, State Power to Enjoin Federal Court Proceedings, 51 Va.L.Rev. 59, 70 (citing H. Hart & H. Weschsler, The Federal Courts and the Federal System 1057-58 (1953)). Concurrent state and federal actions, although wasteful, see Note, Anti-suit Injunctions between State and Federal Courts, 32 U.Chi.L.Rev. 471, 502 (1965), are contemplated, see Kline v. Burke Constr. Co., 260 U.S. 226, 230, 43 S.Ct. 79, 81, 67 L.Ed. 226, 230 (1922), and the remedy is for the prevailing party to move for summary dismissal in the other court based on the principles of res judi-cata. See id.; Note, State Injunction of Proceedings in Federal Court, 75 Yale LJ. 150, 157, 159 (1965). In the opposite situation, the United States Supreme Court has held that a federal court may not enjoin proceedings in state court over a controversy that has been decided in federal court. The parties in the state proceeding must plead and prove res judicata. Toucey v. New York Life Insurance Co., 314 U.S. 118, 129, 141, 62 S.Ct. 139, 141, 147, 86 L.Ed. 100, 103, 109 (1941).